DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/928557 application is in response to the communications filed July 14, 2020. 
Claims 1-17 were initially submitted July 14, 2020. 
Claims 1-17 are currently pending and considered below.

Claim Objections
Claims 3, 9 and 15-17 are objected to because of the following informalities:  These claims contain at least one of the following abbreviations: “FDA”, “CNS”, “ACB”, “INR”, and “Cr. Clear”. While it can be understood in light of the specification that these abbreviations have their particular meaning, it would be more proper to list the full term they correspond to and then refer to the abbreviation later in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As  per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of direct the performance of operations for the management of a regimen for a patient's use of prescribed medication,: initializing a prospective intervention comprising the steps of: receiving at least one medication input from a prescriber for the patient; comparing the at least one medication input for the patient to at least one intrinsic component data source and/or extrinsic component data source; editing the at least one medication input with any modifications the prescriber may make based on the contraindication, thereby creating one or more prescribed medications; initializing a concurrent intervention comprising the steps of: comparing the one or more prescribed medications for the patient to the at least one intrinsic component data source and/or extrinsic component data source; editing the one or more prescribed medications with any modifications the prescriber may make based on the contraindication, thereby creating one or more revised prescribed medications; initializing a retrospective intervention comprising the steps of: recognizing a triggering event; comparing the one or more prescribed medications and/or revised prescribed medications for a patient to the at least one intrinsic component data source and/or extrinsic component data source; and editing the one or more prescribed medications or revised prescribed medications with any modifications the prescriber may make based on the contraindication, thereby creating one or more revised prescribed medications; and the pharmacist dispensing the one or more prescribed medications or the one or more revised prescribed medications after the concurrent intervention and/or the retrospective intervention. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “A network linked computer program product comprising a non-transitory computer readable medium having program instructions stored in a memory device, the instructions executable by a processor to”, “the program instructions comprising the steps of”, “into the memory device”, “sending a first message to the prescriber through the network linked computer program if the at least one medication input is matched with at least one contraindication based on the comparison between the at least one medication input and the at least one intrinsic component data source and/or extrinsic component data source”, “sending a second message to a pharmacist through the network linked computer program comprising the one or more prescribed medications”, “sending a third message to the prescriber through the network linked computer program if at least one of the one or more prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source”, and “sending a fourth message though the networked linked computer program to the prescriber if at least one of the one or more prescribed medications or revised prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications or revised prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source”, A network linked computer program product comprising a non-transitory computer readable medium having program instructions stored in a memory device, the instructions executable by a processor to direct the performance of operations for the management of a regimen for a patient's use of prescribed medication, the program instructions comprising the steps of: initializing a prospective intervention comprising the steps of: receiving at least one medication input from a prescriber for the patient into the memory device; comparing the at least one medication input for the patient to at least one intrinsic component data source and/or extrinsic component data source; sending a first message to the prescriber through the network linked computer program if the at least one medication input is matched with at least one contraindication based on the comparison between the at least one medication input and the at least one intrinsic component data source and/or extrinsic component data source; editing the at least one medication input with any modifications the prescriber may make based on the contraindication, thereby creating one or more prescribed medications; initializing a concurrent intervention comprising the steps of: sending a second message to a pharmacist through the network linked computer program comprising the one or more prescribed medications; comparing the one or more prescribed medications for the patient to the at least one intrinsic component data source and/or extrinsic component data source; sending a third message to the prescriber through the network linked computer program if at least one of the one or more prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source; editing the one or more prescribed medications with any modifications the prescriber may make based on the contraindication, thereby creating one or more revised prescribed medications; initializing a retrospective intervention comprising the steps of: recognizing a triggering event; comparing the one or more prescribed medications and/or revised prescribed medications for a patient to the at least one intrinsic component data source and/or extrinsic component data source; sending a fourth message though the networked linked computer program to the prescriber if at least one of the one or more prescribed medications or revised prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications or revised prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source; and editing the one or more prescribed medications or revised prescribed medications with any modifications the prescriber may make based on the contraindication, thereby creating one or more revised prescribed medications; and the pharmacist dispensing the one or more prescribed medications or the one or more revised prescribed medications after the concurrent intervention and/or the retrospective intervention in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“sending a first message to the prescriber through the network linked computer program if the at least one medication input is matched with at least one contraindication based on the comparison between the at least one medication input and the at least one intrinsic component data source and/or extrinsic component data source”, “sending a second message to a pharmacist through the network linked computer program comprising the one or more prescribed medications”, “sending a third message to the prescriber through the network linked computer program if at least one of the one or more prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source”, and “sending a fourth message though the networked linked computer program to the prescriber if at least one of the one or more prescribed medications or revised prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications or revised prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A network linked computer program product comprising a non-transitory computer readable medium having program instructions stored in a memory device, the instructions executable by a processor to”, “the program instructions comprising the steps of” and “into the memory device”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“sending a first message to the prescriber through the network linked computer program if the at least one medication input is matched with at least one contraindication based on the comparison between the at least one medication input and the at least one intrinsic component data source and/or extrinsic component data source”, “sending a second message to a pharmacist through the network linked computer program comprising the one or more prescribed medications”, “sending a third message to the prescriber through the network linked computer program if at least one of the one or more prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source”, and “sending a fourth message though the networked linked computer program to the prescriber if at least one of the one or more prescribed medications or revised prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications or revised prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the intrinsic components comprise: lab test results for an individual patient; concomitant medications prescribed to an individual patient; documented medication allergies for a particular patient; pharmacogenomic data for a particular medication(s) based on medication metabolizing isoenzymes and transporters and their impact; and/or medication adherence information for an individual patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the extrinsic components comprise: Beers listed medications; medication name; START/STOPP criteria; black-box FDA warnings; CNS sedative burdens; and/or aggregated Anticholinergic Burden” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the intrinsic component data source and/or the extrinsic component data source are updated dynamically as new information becomes available” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the triggering event occurs when the intrinsic component data source and/or the extrinsic component data source are updated” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the triggering event occurs every six months after the prospective intervention, after the patient falls, and/or after the patient's hospitalization” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 is substantially similar to claim 1. Accordingly, claim 7 is rejected for the same reasons as claim 1.
As per claim 8, 
Claim 8 is substantially similar to claim 2. Accordingly, claim 8 is rejected for the same reasons as claim 2.
As per claim 9, 
Claim 9 is substantially similar to claim 3. Accordingly, claim 9 is rejected for the same reasons as claim 3.
As per claim 10, 
Claim 10 is substantially similar to claim 4. Accordingly, claim 10 is rejected for the same reasons as claim 4.
As per claim 11, 
Claim 11 is substantially similar to claim 5. Accordingly, claim 11 is rejected for the same reasons as claim 5.
As per claim 12, 
Claim 12 is substantially similar to claim 6. Accordingly, claim 12 is rejected for the same reasons as claim 6.
As per claim 13, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of direct the performance of operations for the management of a regimen for a patient's use of prescribed medication; comparing the proposed medication input for the patient to at least one intrinsic component data source and/or extrinsic component data source; and selecting another medication if the proposed medication is linked with a contraindication based on the at least one intrinsic component data source and/or extrinsic component data source. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “A network linked computer program product comprising a non-transitory computer readable medium having program instructions stored in a memory device, the instructions executable by a processor to”,  “the program instructions comprising the steps of”, “Generating a user interface accessible via a display unit for the purpose of permitting a prescriber or pharmacist to visualize risk profiles and weighted risk factors” and “inputting a proposed medication input for the patient into the memory device”,  [Whole Claim Text] in the context of this claim encompasses a certain method of organizing human activity, namely [A network linked computer program product comprising a non-transitory computer readable medium having program instructions stored in a memory device, the instructions executable by a processor to direct the performance of operations for the management of a regimen for a patient's use of prescribed medication, the program instructions comprising the steps of: Generating a user interface accessible via a display unit for the purpose of permitting a prescriber or pharmacist to visualize risk profiles and weighted risk factors; inputting a proposed medication input for the patient into the memory device; comparing the proposed medication input for the patient to at least one intrinsic component data source and/or extrinsic component data source; and selecting another medication if the proposed medication is linked with a contraindication based on the at least one intrinsic component data source and/or extrinsic component data source. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“Generating a user interface accessible via a display unit for the purpose of permitting a prescriber or pharmacist to visualize risk profiles and weighted risk factors” and “inputting a proposed medication input for the patient into the memory device” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A network linked computer program product comprising a non-transitory computer readable medium having program instructions stored in a memory device, the instructions executable by a processor to” and “the program instructions comprising the steps of”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“Generating a user interface accessible via a display unit for the purpose of permitting a prescriber or pharmacist to visualize risk profiles and weighted risk factors” which corresponds to receiving or transmitting data over a network. 
“inputting a proposed medication input for the patient into the memory device” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the intrinsic components comprise: lab test results for an individual patient; concomitant medications prescribed to an individual patient; documented medication allergies for a particular patient; pharmacogenomic data for a particular medication(s) based on medication metabolizing isoenzymes and transporters and their impact; and/or medication adherence information for an individual patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the extrinsic components comprise: Beers listed medications; medication name; START/STOPP criteria; black-box FDA warnings; CNS sedative burdens; and/or aggregated Anticholinergic Burden” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the weighted risk profiles comprise: the number of medications being taken concurrently; the ACB Index, INR, Cr. Clear; and interaction warnings” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the risk factors comprise: allergies; ACB; and sedative burden for a particular drug” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.\
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. (US 2003/0050802; herein referred to as Jay) in view of Lawlor (US 8170890).
As per claim 1, 
Jay teaches network linked computer program product comprising a non-transitory computer readable medium having program instructions stored in a memory device, the instructions executable by a processor to direct the performance of operations for the management of a regimen for a patient's use of prescribed medication:
(Paragraph [0046] of Jay. The teaching describes that the point-of-care device used to submit prescriptions may include a personal digital assistant (PDA), portable computer, network appliance, computer terminal, programmable cell phone or other electronic device all of which contain the limitations specified.)
Jay further teaches receiving at least one medication input from a prescriber for the patient into the memory device:
(Paragraphs [0046] and [0081] of Jay. The teaching describes the point-of-care device described above to receive input from the prescriber. The prescriber selects the desired prescription to write and submits the request.)
Jay further teaches comparing the at least one medication input for the patient to at least one intrinsic component data source and/or extrinsic component data source and sending a first message to the prescriber through the network linked computer program if the at least one medication input is matched with at least one contraindication based on the comparison between the at least one medication input and the at least one intrinsic component data source and/or extrinsic component data source:
(Paragraphs [0085] and [0086] of Jay. The teaching describes that the point-of-care device recognizes drug-to-drug interactions, drug/allergy interactions or duplicative therapy. When the prescriber selects the desired drug the point-of-care device compares the selection to the stored prescription history and stored undesirable drug-drug interactions. If there is a contraindication, then a message is sent to the prescriber warning about the contraindication. The system has the capability to do this function iteratively to cover the limitations of the “first” and “fourth" message.)
Jay further teaches editing the at least one medication input with any modifications the prescriber may make based on the contraindication, thereby creating one or more prescribed medications:
(Paragraph [0105] of Jay. The teaching describes that the prescriber can change the formulary of the prescription by selecting the "Change" button and selecting an alternative drug. This change could be made for any reason including in response to the warning message indicating the contraindication above. The system has the capability to do this function iteratively to edit in response to the limitations of the “first”, “third” and “fourth" message.)
Jay further teaches sending a second message to a pharmacist through the network linked computer program comprising the one or more prescribed medications:
(Paragraph [0112] of Jay. The teaching describes that the prescription is sent electronically from the point-of-care device to a pharmacy.)
Jay further teaches recognizing a triggering event:
(Paragraphs [0046] and [0081] of Jay. The teaching describes the point-of-care device described above to receive input from the prescriber. The prescriber selects the desired prescription to write and submits the request. In this case the triggering event is understood by the examiner to be the submission of a prescription to the point-of-care device.)
Jay does not explicitly teach comparing the one or more prescribed medications for the patient to the at least one intrinsic component data source and/or extrinsic component data source, sending a third message to the prescriber through the network linked computer program if at least one of the one or more prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source, and the pharmacist dispensing the one or more prescribed medications or the one or more revised prescribed medications after the concurrent intervention and/or the retrospective intervention. 
However, Lawlor teaches comparing the one or more prescribed medications for the patient to the at least one intrinsic component data source and/or extrinsic component data source, and sending a third message to the prescriber through the network linked computer program if at least one of the one or more prescribed medications is matched with at least one contraindication based on the comparison between the one or more prescribed medications and the at least one intrinsic component data source and/or extrinsic component data source:
(Column 11 Lines 64-67 and Column 12 Lines 1-4 of Lawlor. The teaching describes that if a contraindicated drug is detected, the sale of the drug will be blocked. This detection would be done be a computer with the memory contained to detect the contraindication. The system generates a message indicating that the prescriber needs to be contacted after an absolute contraindication.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teachings of Jay the teachings of Lawlor. They would have done this by modifying the messaging system of Jay to allow pharmacists to message the prescriber when a contraindication is found. One of ordinary skill in the art would have known that the messaging system of Jay was automating the purpose of a pharmacist and that for a drug to be dispensed, a pharmacist would be the one to do this. Having the automated job of a pharmacist work in tandem with the pharmacist would add an extra layer of protection to the patient to ensure the proper drug for the patient is dispensed. One of ordinary skill in the art would have added to the teachings of Jay, the teachings of Lawlor based on this incentive without yielding any unexpected results.
The combined teaching of Jay and Lawlor would further teach editing the one or more prescribed medications or revised prescribed medications with any modifications the prescriber may make based on the contraindication, thereby creating one or more revised prescribed medications, and the pharmacist dispensing the one or more prescribed medications or the one or more revised prescribed medications after the concurrent intervention and/or the retrospective intervention:
(Paragraph [0105] of Jay and Column 3 Lines 33-38, Column 11 Lines 64-67 and Column 12 Lines 1-4 of Lawlor. The teaching of Jay describes that when the prescriber edits their initial selection of a drug, they revise it and submit it back into the system. In Lawlor, when an initial prescription is received at a pharmacy, a contraindication check is made and the system messages the physician about any need for revisal.  After this, if there are no contraindications or if there was an override, the pharmacist dispenses the prescribed drug. This is done after contraindications have been considered.)
As per claim 2, 
The combined teaching of Jay and Lawlor teaches the limitations of claim 1.  
Jay further teaches wherein the intrinsic components comprise: lab test results for an individual patient; concomitant medications prescribed to an individual patient; documented medication allergies for a particular patient; pharmacogenomic data for a particular medication(s) based on medication metabolizing isoenzymes and transporters and their impact; and/or medication adherence information for an individual patient:
(Paragraph [0085] of Jay. The teaching describes a system which “presents a warning message when the doctor selects a drug that is likely to cause drug-to-drug interactions for the patient, drug/allergy interactions, or is a duplicate therapy”)
As per claim 3, 
he combined teaching of Jay and Lawlor teaches the limitations of claim 1.  
Lawlor further teaches wherein the extrinsic components comprise: Beers listed medications; medication name; START/STOPP criteria; black-box FDA warnings; CNS sedative burdens; and/or aggregated Anticholinergic Burden:
(Column 1 Lines 26-29 of Lawlor. The teaching describes “Upon receiving the prescription, the pharmacist or filling entity determines that Arthrotec is contraindicated for pregnancy and asks if the patient is pregnant”)
As per claim 7, 
Claim 7 is substantially similar to claim 1. Accordingly, claim 7 is rejected for the same reasons as claim 1. 
Lawlor further teaches that after a prescription has been initially received by a pharmacy, determining that there are no contraindications for the one or more prescribed medications:
(Column 11 Lines 64-67 and Column 12 Lines 1-4 of Lawlor. The teaching describes that if contraindications exist, the prescription will be blocked. If there are no contraindications, there is no blocking of the prescription being filled.)
As per claim 8, 
Claim 8 is substantially similar to claim 2. Accordingly, claim 8 is rejected for the same reasons as claim 2.
As per claim 9, 
Claim 9 is substantially similar to claim 3. Accordingly, claim 9 is rejected for the same reasons as claim 3.
Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jay and Lawlor in further view of Yang et al. (US 2010/0198948; herein referred to as Yang). 
As per claim 4, 
The combined teaching of Jay and Lawlor teaches the limitations of claims1.
The combined teaching of Jay and Lawlor does not explicitly teach wherein the intrinsic component data source and/or the extrinsic component data source are updated dynamically as new information becomes available.
However Yang teaches a system in which a database is updated dynamically as new information becomes available: 
(Paragraph [0037] of Yang. The teaching describes that the system automatically and dynamically updates when a new web service or web service component is available.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the memory device of the combined teaching of Jay and Lawlor to have the system update dynamically like that in Yang to update the intrinsic and extrinsic data stores. It would have been known that contraindications change all of the time as new discoveries are made in the field of medicine. Updating the intrinsic and extrinsic data stores would allow the system to have the most up to date information so as to provide the most valuable information the prescriber. One of ordinary skill in the art would have added to the combined teaching of Jay and Lawlor, the teaching of Yang based on this incentive without yielding unexpected results.
As per claim 5, 
The combined teaching of Jay, Lawlor and Yang teaches the limitation of claim 4. 
Jay and Yang further teach wherein the triggering event occurs when the intrinsic component data source and/or the extrinsic component data source are updated:
Jay further teaches recognizing a triggering event. (Paragraphs [0046] and [0081] of Jay. The teaching describes the point-of-care device described above to receive input from the prescriber. The prescriber selects the desired prescription to write and submits the request. In this case the triggering event is understood by the examiner to be the submission of a prescription to the point-of-care device.)
Yang teaches a system that automatically updates. (Paragraph [0037] of Yang. The teaching describes that the system automatically and dynamically updates when a new web service or web service component is available.)
As per claim 10, 
Claim 10 is substantially similar to claim 4. Accordingly, claim 10 is rejected for the same reasons as claim 4.
As per claim 11, 
Claim 11 is substantially similar to claim 5. Accordingly, claim 11 is rejected for the same reasons as claim 5.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jay and Lawlor in further view of Stempfle et al. (US 2013/0274669; herein referred to as Stempfle). 
As per claim 6, 
The combined teaching of Jay and Lawlor teaches the limitations of claim 1.
The combined teaching of Jay and Lawlor does not explicitly teach wherein the triggering event occurs every six months after the prospective intervention, after the patient falls, and/or after the patient's hospitalization.
Jay only teaches recognizing a triggering event. (Paragraphs [0046] and [0081] of Jay. The teaching describes the point-of-care device described above to receive input from the prescriber. The prescriber selects the desired prescription to write and submits the request. In this case the triggering event is understood by the examiner to be the submission of a prescription to the point-of-care device.)
However, Stempfle teaches that when a patient is hospitalized, the physician prescribes a drug to be administered during their stay. (Paragraph [0037] of Stempfle. The teaching describes when a patient is hospitalized, a physician usually prescribes some drug to be administered during his/her stay. The drug usually is administered parenterally. The drug prescription is delivered to the hospital's pharmacy department.)
It would have been obvious to one of ordinary skill in the art before the time of filing to further combine combined teaching of Jay and Lawlor with the teachings of Stempfle. One having ordinary skill in the art would have known that a physician typically prescribes drugs to a patient when they are hospitalized and would have needed to know the contraindications of what they were prescribing if there were any. One of ordinary skill in the art would have added to the combined teaching of Jay and Lawlor, the teaching of Stempfle based on this incentive without yielding unexpected results.
As per claim 12, 
Claim 12 is substantially similar to claim 6. Accordingly, claim 12 is rejected for the same reasons as claim 6.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jay in view Ghouri et al. (US 2016/0357929; herein referred to as Ghouri).
As per claim 13, 
Jay teaches a network linked computer program product comprising a non-transitory computer readable medium having program instructions stored in a memory device, the instructions executable by a processor to direct the performance of operations for the management of a regimen for a patient's use of prescribed medication and generating a user interface accessible via a display unit for the purpose of permitting a prescriber or pharmacist to visualize risk.:
(Paragraphs [0046] and [0085] of Jay. The teaching describes that the point-of-care device used to submit prescriptions may include a personal digital assistant (PDA), portable computer, network appliance, computer terminal, programmable cell phone or other electronic device all of which contain the limitations specified. These devices have displays with a user interface that can permit a prescriber or pharmacist to visualize risk.)
Jay further teaches receiving at least one medication input from a prescriber for the patient into the memory device:
(Paragraphs [0046] and [0081] of Jay. The teaching describes the point-of-care device described above to receive input from the prescriber. The prescriber selects the desired prescription to write and submits the request.)
Jay further teaches comparing the at least one medication input for the patient to at least one intrinsic component data source and/or extrinsic component data source and sending a message to the prescriber through the network linked computer program if the at least one medication input is matched with at least one contraindication based on the comparison between the at least one medication input and the at least one intrinsic component data source and/or extrinsic component data source:
(Paragraphs [0085] and [0086] of Jay. The teaching describes that the point-of-care device recognizes drug-to-drug interactions, drug/allergy interactions or duplicative therapy. When the prescriber selects the desired drug the point-of-care device compares the selection to the stored prescription history and stored undesirable drug-drug interactions. If there is a contraindication, then a message is sent to the prescriber warning about the contraindication.)
Jay further teaches selecting another medication when the proposed medication is linked with a contraindication based on the at least one intrinsic component data source and/or extrinsic component data source:
(Paragraph [0105] of Jay. The teaching describes that the prescriber can change the formulary of the prescription by selecting the "Change" button and selecting an alternative drug. This change could be made for any reason including in response to the warning message indicating the contraindication above.)
Jay does not explicitly disclose wherein the at least one intrinsic component data source and/or extrinsic data source includes one or more weighted risk factors. 
However, Ghouri teaches a data source that incorporated weighted risk factors when dealing with drug information:
(Paragraphs [0028] and [0029] of Ghouri. The teaching describes specific weight factors that are used to determine the likelihood of a drug interaction occurring. The data is processed and a risk score is assigned to a prescribed drug for that patient. A total risk score is automatically calculated by the system adding up points associated with each weighted risk factor found to be relevant to the patient and the drug prescribed. If the total risk score is below a threshold value of risk then no alert is generated. If the risk score is above the threshold value of risk an alert is generated and sent to the patient or someone connected to the patient, warning the receiver of the dangers of continued use of the prescribed drug.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Jay, the weighted risk scoring system of Ghouri. One of ordinary skill in the art would have known that a patient with a plurality of medications being taken at the same time would have a risk of interaction between those medications and other factors intrinsic to the patient such as allergies. It would have been obvious to incorporate an alert function in the pharmaceutical system so as to limit the adverse reactions that a patient has with their treatments. One of ordinary skill in the art would have added to the teaching of Jay, the teaching of Ghouri based on this incentive without yielding unexpected results.
As per claim 14, 
The combined teaching of Jay and Ghouri teaches the limitations of claim 13. 
Jay further teaches wherein the intrinsic components comprise: lab test results for an individual patient; concomitant medications prescribed to an individual patient; documented medication allergies for a particular patient; pharmacogenomic data for a particular medication(s) based on medication metabolizing isoenzymes and transporters and their impact; and/or medication adherence information for an individual patient:
(Paragraph [0085] of Jay. The teaching describes a system which “presents a warning message when the doctor selects a drug that is likely to cause drug-to-drug interactions for the patient, drug/allergy interactions, or is a duplicate therapy”)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jay and Ghouri over Lawlor. 
As per claim 15, 
The combined teaching of Jay and Ghouri teaches the limitations of claim 13.
The combined teaching of Jay and Ghouri does not explicitly teach wherein the extrinsic components comprise: BEERS listed medications; medication name; START/STOPP criteria; black-box FDA warnings; CNS sedative burdens; and/or aggregated Anticholinergic Burden:
However Lawlor teaches wherein the extrinsic components comprise: Beers listed medications; medication name; START/STOPP criteria; black-box FDA warnings; CNS sedative burdens; and/or aggregated Anticholinergic Burden:
(Column 1 Lines 26-29 of Lawlor. The teaching describes “Upon receiving the prescription, the pharmacist or filling entity determines that Arthrotec is contraindicated for pregnancy and asks if the patient is pregnant”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Jay and Ghouri the teachings of Lawlor. They would have done this by modifying the messaging system of Jay to allow pharmacists to message the prescriber when a contraindication is found. One of ordinary skill in the art would have known that the messaging system of Jay was automating the purpose of a pharmacist and that for a drug to be dispensed, a pharmacist would be the one to do this. Having the automated job of a pharmacist work in tandem with the pharmacist would add an extra layer of protection to the patient to ensure the proper drug for the patient is dispensed. One of ordinary skill in the art would have added to the combined teaching of Jay and Ghouri, the teachings of Lawlor based on this incentive without yielding any unexpected results.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jay and Ghouri in further view of Chen et al. (US 2014/031681; herein referred to as Chen)
As per claim 16, 
The combined teaching of Jay and Ghouri teaches the limitations of claim 13.
The combined teaching of Jay and Ghouri does not explicitly teach wherein the weighted risk profiles comprise: the number of medications being taken concurrently; the ACB Index, INR, Cr. Clear; and interaction warnings.
Jay merely teaches that interaction warnings are used to indicate risk and interactions to the user:
(Paragraph [0087] of Jay. “The point-of-care device 112 presents a warning to the doctor when the doctor selects a drug that may cause undesirable interactions”.)
However Chen teaches using the number of medications being taken concurrently to indicate risk to a user:
(Paragraph [0100] of Chen. The teaching describes that a case is designated to the user as being a polypharmacy case and that the patient of the case is taking eight maintenance drugs concurrently. The indication of risk is the designation of a polypharmacy case.)
Chen further teaches that laboratory results are used in a patient profile:
(Paragraph [0084] of Chen. “The additional information may include lab results, clinical notes, outcomes from member interactions, or other data that may be derived from the interaction between the patient evaluator and the member.” Here the term “lab results” is construed to encompass the limitations of “the ACB Index, INR, Cr. Clear".)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the risks indicated in the combined teaching of Jay and Ghouri to incorporate the concurrent drugs and lab result information of Chen. One of ordinary skill in the art would have known that simple information such as lab results and medicines concurrently taken are sources of contraindications and would need to be considered before a prescriber writes a prescription. One of ordinary skill in the art would have been motivated by this incentive to modify the combined teaching of Jay and Ghouri with Chen without yielding any unexpected results.
As per claim 17,
The combined teaching of Jay and Ghouri teaches the limitations of claim 13.
The combined teaching of Jay and Ghouri does not explicitly teach wherein the risk factors comprise: allergies; ACB; and sedative burden for a particular drug.
Jay further teaches that allergies can be a risk factor for a particular patient:
(Paragraph [0085] of Jay. “presents a warning message when the doctor selects a drug that is likely to cause drug-to-drug interactions for the patient, drug/allergy interactions, or is a duplicate therapy” [emphasis added])
However Chen teaches that laboratory results are used in a patient profile:
(Paragraph [0084] of Chen. “The additional information may include lab results, clinical notes, outcomes from member interactions, or other data that may be derived from the interaction between the patient evaluator and the member.” Here the term “lab results” is construed to encompass the limitation of “ACB".)
Chen further teaches sedative burden for a particular drug being a risk factor for a patient:
(Paragraph [0128] of Chen. The teaching describes that within its discussion of polypharmacy, “The graphical chart 1700 may enable the user to determine the drug burden on the member and whether the user should consider a change in the medications used by the member.”)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the risks indicated in the combined teaching of Jay, Lawlor, Ghouri and Rice to incorporate the sedative burden and lab result information of Chen. One of ordinary skill in the art would have known that simple information such as lab results and sedative burden are sources of contraindications and would need to be considered before a prescriber writes a prescription. One of ordinary skill in the art would have been motivated by this incentive to modify the combined teaching of Jay, Lawlor, Ghouri and Rice with Chen without yielding any unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686